Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 03/15/2022.
Claims 1-20 are pending in this application.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant asserts that the prior art of record fails to disclose the limitations “parse the response to identify one or more attribute-value pairs contained in the response; map the parsed response to one or more tags, wherein the mapped tags have associated therewith at least one of a name and a value based on the information provided in the response; and integrate the mapped tags to a tag-based control and data acquisition system.” Examiner respectfully disagrees.  Vergara discloses the API can adhere to most or all of the REST API standards. The base URL on which the “create, read, update, delete” (CRUD) operations can be built may be, for example, {cms-server}/api/{version}/{resource}, where {resource} can represent a domain object. It can be used to abstract the REST API from the schema of the persistence layer. In some implementations, “{resource}” can be mapped to a domain object on one-to-one basis….the API can be accessed using standard REST conventions. In one embodiment, the response (e.g., HTTP header) can include the HTTP status code. In one embodiment, the response body can include data if the API call is successful, this can depend on the operation: Create/update API - the resource (and its associated resources can be returned) in JSON format so that the client can have the ids for the created objects. Get/find API - the resource(s) in JSON format that satisfy the input condition. In one embodiment, API version validator 360 checks to determine that new fields for each resource are only accessible on the API version that they are introduced, and that the fields that are deprecated are not accessible after a particular version. In one embodiment, fields are annotated with a version number with a MinApiVersion and MaxApiVersion to indicate when these attributes/resources are effective. API version validator 360 validates that the resource and fields are accessible based on the version number provided in the URL. In one embodiment, when the resource object is built for a particular API request, these annotations are taken into consideration as well to ensure that the object is compatible with the version that the client is asking for. In one embodiment, this is accomplished using appropriate filtering on the JSON response object (e.g. identifying attributes in JSON response) ([0023], [0036]-[0038]).
Moreover, Vergara disclose support is provided for REST APIs for multiple resource in a generic manner by scanning and caching class metadata to build database queries and responses.  In one embodiment, API resource cache 365 caches metadata information about one or more resources. When an application starts for the first time, it scans the code (e.g., JAVA®) package to look for resources it could use for the REST API and caches that information. It is then used by the different modules of the system to look up information about the resources. The following are examples of resource details that can be saved in the cache: 1) operations allowed for a resource; 2) mapping of the REST API name of the resource to the actual class that supports that resource (e.g., hosts resource->Host.java); and/or 3) a list of fields/attributes available in the class. Expand can include the names of the associated resources that need to be expanded. If no expand parameter is specified, then the associated resources may not be included in the response. A value of “none” means no association (children or parent) is to be included ([0016], [0039], [0063]) .  Search criteria—name-value pairs (e.g. tags) that represent the field to be searched and the value the field (i.e. searching build database of queries and response) ([0063]).  Furthermore,   support is provided for REST APIs for multiple resource in a generic manner by scanning and caching class metadata to build database queries and responses. Controller can include various components, for example, Spring Model View Controller (MVC), 150 and/or Spring Service 152, and/or Spring Repository 154. Supporting federation to external sources including federating full tables to non-CMS data sources, selecting criteria that include non-CMS data sources, joining of columns from external sources logically into an object in the CMS to return column data from an external source.  Generic service layer 330 then wraps the result of the operation and passes it back to controller 320. In one embodiment, generic service layer 330 uses the API resource cache 365 and/or API version validator 360 to perform the operation on the correct resource and version. ([0022], [0035]).  In other words, based on the broadest reasonable interpretations, Vergara discloses support is provided for REST APIs for multiple resource in a generic manner by scanning and caching class metadata to build database queries and responses.  The response resources fields are identified and map to a list fields/attributes (e.g. name/value pairs tags) which are integrate to a control and data acquisition system

Claim Rejections - 35 USC § 101
            The 35 U.S.C. 101 rejections presented in the previous office action have been withdrawn in light of applicant's response. More specifically, the rejection is withdrawn in light of "non-transitory computer-readable storage devices”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vergara et al. (US 2017/0163480 A1).
Regarding claim 1, Vergara discloses a system comprising: an operations integration processor; one or more no-transitory computer-readable storage device (fig. 3-5, [0113]-[0114]: A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments described herein. System 416 (and additional instances of an MTS, where more than one is present) and all of their components might be operator configurable using application(s) including computer code to run using a central processing unit such as processor system 417, which may include an Intel Pentium® processor or the like, and/or multiple processor units.; 
an operations integration engine, wherein the operations integration engine comprises processor-executable instructions stored on the one or more non-transitory computer-readable storage device, wherein the instructions, when executed by the operations integration processor, configure the operations integration engine to: receive a response from a web service, wherein the response includes information in a language-independent data format different than a tag format ([0021]-[0025], [0036]-[0039]:  The technology disclosed herein can query configuration management system (CMS) data and includes cross table selection criteria and joined data return. The API method can be modeled as a resource and invoked using one of the HTTP verbs: POST, GET, PUT, and DELETE. These HTTP verbs can directly correlate with the database CRUD operations.  The response (e.g., HTTP header) can include the HTTP status code. In one embodiment, the response body can include the following elements: Success	True if the API call is successful;
false, otherwise.  Create/update API - the resource (and its associated resources can be
returned) in JSON format so that the client can have the ids for the created objects.
Get/find API - the resource(s) in JSON format that satisfy the input condition. [0115]:  It will also be appreciated that computer code for implementing embodiments of the present invention can be implemented in any programming language that can be executed on a client system and/or server or server system such as, for example, C, C++, HTML, any other markup language, Java™, JavaScript, ActiveX, any other scripting language, such as VBScript, and many other programming languages as are well known may be used); 
parse the response to identify one or more attribute-value pairs contained in the response ([0023], [0038],[0059]-[0063]: the API can adhere to most or all of the REST API standards. The base URL on which the “create, read, update, delete” (CRUD) operations can be built may be, for example, {cms-server}/api/{version}/{resource}, where {resource} can represent a domain object. When the resource object is built for a particular API request, these annotations are taken into consideration as well to ensure that the object is compatible with the version that the client is asking for. In one embodiment, this is accomplished using appropriate filtering on the JSON response object);
map the parsed response to one or more tags, wherein the mapped tags have associated therewith at least one of a name and a value based on the information provided in the response ([0023], [0039]:  “{resource}” can be mapped to a domain object on one-to-one basis.  Mapping of the REST API name of the resource to the actual class that supports that resource); and 
integrate the mapped tags to a tag-based control and data acquisition system ([0016]-[0022]:  support is provided for REST APIs for multiple resource in a generic manner by scanning and caching class metadata to build database queries and responses. Controller can include various components, for example, Spring Model View Controller (MVC), 150 and/or Spring Service 152, and/or Spring Repository 154. Supporting federation to external sources including federating full tables to non-CMS data sources, selecting criteria that include non-CMS data sources, joining of columns from external sources logically into an object in the CMS to return column data from an external source. In other implementations, it can include data processes such as uniqueness, null allowed, and referential integrity. It can also include partial field/property updates of resources where user may pass only the fields that need to be updated and queries with “other than and” as the operator).

Regarding claim 2, Vergara discloses the system of claim 1, wherein the instructions, when executed by the operations integration processor, further configure the operations integration engine to: store the mapped tags in the one or more non-transitory computer-readable storage device ([0036]-[0039], [0118], [0121]:  The following are examples of resource details that can be saved in the cache: 1) operations allowed for a resource; 2) mapping of the REST API name of the resource to the actual class that supports that resource (e.g., hosts resource->Host.java); and/or 3) a list of fields/attributes available in the class. Other and/or different resource details can also be stored.  Within each tenant storage space 512, tenant data 514 and application metadata 516 might be similarly allocated for each user. For example, a copy of a user's most recently used (MRU) items might be stored to tenant data 514. Similarly, a copy of MRU items for an entire organization that is a tenant might be stored to tenant storage space 512); and display the at least one of the name and the value associated with one or more of the tags ([0036]-[0039], [0118], [0121]: A UI 530 provides a user interface and an API 532 provides an application programmer interface to system 416 resident processes to users and/or developers at user systems 412. The tenant data and the system data may be stored in various databases, such as one or more Oracle′ databases.).

Regarding claim 3, Vergara discloses the system of claim 1, wherein the instructions, when executed by the operations integration processor, further configure the operations integration engine to: receive an updated response from the web service, wherein the updated response is provided at least one of continuously, periodically, upon a user request, and upon a triggering event; and update the at least one of the name and the value associated with the mapped tags based on information provided in the updated response ([0021]-[0025], [0036]-[0039]: the API can adhere to most or all of the REST API standards. The base URL on which the “create, read, update, delete” (CRUD) operations can be built may be, for example, {cms-server}/api/{version}/{resource}, where {resource} can represent a domain object).

Regarding claim 4, Vergara discloses the system of claim 1, wherein the language-independent data format different than the tag format is at least of eXtensible Markup Language (XML) and Java Script Object Notation (JSON) ([0018],[0115]:  the interface is a HyperText Transfer Protocol (HTTP)/REST JSON (Representational State Transfer (REST) JavaScript Object Notation (JSON) interface. In alternate embodiments, other interfaces can also be supported. JSON is a light-weight data serialization format based on a subset of JavaScript. It will also be appreciated that computer code for implementing embodiments of the present invention can be implemented in any programming language that can be executed on a client system and/or server or server system such as, for example, C, C++, HTML, any other markup language, Java™, JavaScript, ActiveX, any other scripting language, such as VBScript, and many other programming languages as are well known may be used. (Java™ is a trademark of Sun Microsystems, Inc.).

Regarding claim 5, Vergara discloses the system of claim 1, wherein the instructions, when executed by the operations integration processor, further configure the operations integration engine to: receive instructions defined by a user to subscribe to selected tags from a plurality of the mapped tags ([0111], [0122]-[0123]:  Invocations to applications may be detected by one or more system processes, which manages retrieving application metadata 516 for the subscriber making the invocation and executing the metadata as an application in a virtual machine.  [0057]:  for read API, the technology disclosed can support find and get functionality. Both of these can be implemented as HTTP GET methods. By default, all of its non-top-level children associations can be returned. If users need its parent association, users need to include that parent in the expand parameter which is explained below. If users need to limit the response with only certain properties, users need to use the field parameter below).

Regarding claim 6, Vergara discloses the system of claim 1, wherein the instructions, when executed by the operations integration processor, further configure the operations integration engine to: send a GET request to the web service, wherein receiving the response from the web service is responsive to the GET request ([0024], [0036]-[0039]:  The API method can be modeled as a resource and invoked using one of the HTTP verbs: POST, GET, PUT, and DELETE. These HTTP verbs can directly correlate with the database CRUD operations. [0059]-[0061]:  GET is used when the ID of the resource is known and the goal is simply to return that resource).

Regarding claim 7, Vergara discloses the system of claim 1, wherein mapping the parsed response to one or more tags includes generating a tag name for each of the one or more tags based on the information provided in the response and wherein the instructions, when executed by the operations integration processor, further configure the operations integration engine to: initialize a value for each of the tag names to the value from the information provided in the response ([0021]-[0025], [0036]-[0039]: the API can adhere to most or all of the REST API standards. The base URL on which the “create, read, update, delete” (CRUD) operations can be built may be, for example, {cms-server}/api/{version}/{resource}, where {resource} can represent a domain object. When the resource object is built for a particular API request, these annotations are taken into consideration as well to ensure that the object is compatible with the version that the client is asking for. In one embodiment, this is accomplished using appropriate filtering on the JSON response object).

Regarding claims 8 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 9 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 2.

Regarding claims 10 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 3.

Regarding claims 11 and 18; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Regarding claims 12 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 5.

Regarding claim 13; the claim is interpreted and rejected for the same reason as set forth in claim 6.

Regarding claims 14 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 7.


Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Martinez et al., US 2020/0257698 A1: Data Array of Objects Indexing. 
Barnes, US 2007/0156737 A1: Application Integration Systems and Methods.
Yoshida et al. US 2003/0158854 A1:  Structured Document Converting Method And Data Converting Method.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446